Citation Nr: 1431567	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a dental disability, for compensation purposes.

4.  Entitlement to service connection for malnutrition.

5.  Entitlement to service connection for residuals of fractured ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from August 1943 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Board remanded the case for further development.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent, credible lay or medical evidence that an eye injury was incurred in service or that an eye disability diagnosed after service is related to service.

2.  There is no competent, credible lay or medical evidence of in-service dental trauma or a current dental disability for which service connection for compensation purposes may be granted.
 
3.  There is no competent, credible lay or medical evidence that a rib injury was incurred in service or that rib disability diagnosed after service is related to service.

4.  There is no competent, credible lay or medical evidence that malnutrition was incurred in service or that malnutrition diagnosed after service is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a dental disability, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).

3.  The criteria for service connection for residuals of fractured ribs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for malnutrition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2010 letter satisfied the duty to notify provisions in a timely fashion.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.  While there is evidence of a current eye disability, malnutrition, and rib and dental symptoms, the evidence does not indicate that these disabilities may be associated with an established event, injury, or disease in service.  For these reasons, VA medical examinations or medical opinions are not necessary to decide the claims.   
	
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

A Bilateral  Eye Disability

The Veteran seeks service connection for a bilateral eye disability.  Current eye disabilities include bilateral cataracts, reticular degeneration of the left eye and lens implantation in the left eye.

He contends that in service, while he was inspecting the wing of a plane, the pilot raised the throttle and caused dust to blow into his eyes.  He reports that he was blinded and taken to sick bay for the next two months.  While his vision partially returned, he gives a history of residual impairment of visual acuity since the inservice injury.

To prevail, the Veteran must show that a current bilateral eye disability is related to an injury, event, or disease during service.  38 C.F.R. § 3.303.

Service treatment records are negative for any complaints, diagnoses, or treatment of an eye disability, other than the defective vision, correctable to 20/20, noted upon entrance and exit from service.

The Board has considered the Veteran's lay statements regarding an in-service eye injury but finds the Veteran's allegations not credible.  The Veteran reports total blindness during a two month period of hospitalization while in service, yet his service treatment records show no treatment for an eye injury or a period of blindness.  The Board finds it unlikely that a two-month period of blindness, which presumably would have had a tremendous impact on the Veteran's ability to perform his duties, would not be recorded in any of the Veteran's service medical or personnel records.  The absence of a record of an event that would ordinarily be recorded, such as total blindness and hospitalization, gives rise to a legitimate negative inference that the event did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed.Cir. 2013).  In light of the foregoing, the Board finds the Veteran's account not of the alleged in-service injury not credible.  Accordingly, there is no competent and credible evidence of an in-service eye injury, illness, or event.

Additionally, the etiology of an eye disability is not a matter the Veteran is competent to address because it falls outside the realm of common knowledge of a lay person, that is, determination of the etiology of an eye disability cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v, 492 F.3d at 1377 n. 4.  The Veteran has not shown that he is qualified through education, training, or experience to offer etiology opinions on complex medical conditions.  Accordingly, he is not competent to offer an opinion as to the etiology of his current eye disabilities and his opinion in this regard is of no probative value.

As a result, the record is absent any competent, credible lay or medical evidence that an eye injury was incurred in service or that an eye disability diagnosed after service is related to an injury or any other aspect of service.

The preponderance of the evidence is against the claim for a bilateral eye disability; there is no doubt to be resolved; and service connection is not warranted.


Dental Trauma

The Veteran seeks service connection for a dental disability, for compensation purposes.  He reports that while working on a plane, he hit his face on the cockpit breaking three teeth, causing serious gum infections, and loosening all of his teeth.   He reports losing seven teeth within one month of the accident.  He reported that he now wears dentures.  The Veteran is competent to state that he lost teeth in service.  However, for the reasons explained below, the Board finds the Veteran's account of in-service teeth loss to not be credible.

Service treatment records are negative for any complaints, diagnoses, or treatment of dental trauma.  A comparison of induction and separation dental examinations reveal no loss of teeth during service-both show that the Veteran left service missing the same three teeth that were missing upon his entry into service.  

The Board finds that the Veteran's account of in-service dental trauma, namely loss of seven teeth, is not credible as it is directly contradicted by the Veteran's service treatment records, which show no loss of teeth during service.  

Additionally, there is no evidence of loss of substance of the body of the upper or lower jaws.  Compensation is only available for loss of teeth due to loss of substance of the body of the upper or lower jaws due to trauma.  Compensation is only warranted for tooth loss that cannot be remedied with dentures or prosthetics because of loss of jaw bone.  

Tooth loss without jaw bone loss is only subject to service connection for treatment purposes.  To that end, the Veteran is currently eligible for any necessary outpatient dental treatment because he is in receipt of a 100 percent schedular disability rating.  See 38 C.F.R. §§ 3.381(b), 4.150, DC 9913, 17.161 (h)(Class IV).  

Accordingly, there is no credible evidence of in-service dental trauma or a current dental disability for which service connection for compensation purposes may be granted.
 
The preponderance of the evidence is against the claim for dental trauma for compensation purposes; there is no doubt to be resolved; and service connection is not warranted.
 
Residuals of Fractured Ribs

The Veteran seeks service connection for residuals of fractured ribs.  He reports that  a wing flap threw him several feet during a pre-flight inspection.  He reports that he was taken to sick bay for several days, where he was diagnosed with three broken ribs.  Current medical records show complaints of rib pain, but for the reasons explained below, the Board finds there is no competent, credible evidence of an in-service injury, event, or disease related to the Veteran's ribs.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment relating to the ribs or any broken bones.  The March 1947 separation examination shows that the thorax, which includes the rib cage, was normal upon clinical review.

After service, a September 1947 VA treatment record shows that the Veteran reported frequent attacks of rib pain first occurring during service in 1944.  The tentative diagnosis was gastric ulcer and sequelae rib fracture on the left side.

The Board finds that an injury to the ribs severe enough to result in medical treatment lasting several days and broken ribs is likely to be recorded in the Veteran's service treatment or personnel records, either at the time of the injury and treatment or when the Veteran was discharged.  However, all of these records are silent for an injury of the ribs.  Accordingly, the Board finds that the Veteran's account of an in-service rib injury to not be credible.  See AZ, 731 F.3d at 1315.

Accordingly, there is no competent, credible lay or medical evidence that a rib injury was incurred in service.

The preponderance of the evidence is against the claim for residuals of fractured ribs; there is no doubt to be resolved; and service connection is not warranted.

Malnutrition

The Veteran seeks service connection for malnutrition.  He contends that in-service treatment for catarrhal fever caused post-service stomach problems and eventually malnutrition.

Service treatment records show acute catarrhal fever in September 1945. 

In 1987, ulcer disease was initially diagnosed.  In June 2009, the Veteran was admitted to a private treatment facility for fever and malnutrition.

The Veteran is competent to report weight loss, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v, 6 Vet.App. at 469-71.  However, malnutrition is not a medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4.  An opinion as to its etiology is equally complex, especially given that malnutrition was initially diagnosed 63 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose malnutrition or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

There is no evidence of malnutrition during service.  In fact, a comparison of induction and separation examinations reveal that the Veteran actually gained weight during service, which is evidence that weighs against a finding of malnutrition during service.  Moreover, service treatment records documenting catarrhal fever are silent as to malnutrition or weight loss.  

Accordingly, there is no competent evidence that malnutrition was incurred in service or that malnutrition diagnosed after service is related to service.

The preponderance of the evidence is against the claim for service connection for malnutrition; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for a dental disability, for compensation purposes, is denied.

Service connection for residuals of fractured ribs is denied.

Service connection for malnutrition is denied.


REMAND

The evidence of record suggests that the Veteran may have had a psychiatric disorder during the pendency of the appeal, which may be related to service.  The December 2009 VA mental health evaluation shows a possible history of adjustment disorder with depressed symptoms, which have resolved.  However, the evaluation does not indicate when the disorder resolved, leaving the possibility that the disorder existed at some point during the pendency of the appeal.  Accordingly, the evidence of record is insufficient to decide the claim.

Additionally, with respect to the PTSD stressor described by the Veteran, the record reflects that in March 2010, the RO made a determination that all efforts to corroborate a stressor had been exhausted, and noted that the Veteran had not provided any information regarding a stressor.  However, subsequently, in May 2010, the Veteran provided details regarding an in-service stressor, and the file does not document that efforts were made to confirm the stressor.  Therefore, upon remand, if PTSD is found at any point during the pendency of the appeal and if such PTSD is based upon the Veteran's alleged stressor, further efforts to corroborate the stressor may be required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has met the criteria for a psychiatric disorder at any time since 2009, the year VA received the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  The examiner must address the December 2009 VA mental health evaluation which notes possible history of an adjustment disorder, resolved.  In particular, the examiner must opine as to whether the adjustment disorder had resolved prior to the Veteran's claim being filed in 2009.  

For each acquired psychiatric disorder found to have existed at some point during the pendency of the appeal, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the Veteran's active service. 

As to PTSD, if the examiner finds that the Veteran met the criteria for a diagnosis of PTSD at any time during the pendency of the appeal, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed PTSD is related to: (i) a specific in-service stressor or (ii) fear of hostile military or terrorist activity in service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If, and only if, the VA examiner determines that the Veteran has met the criteria for PTSD at any time after December 2009, and such diagnosis is not based on fear of hostile military or terrorist activity, but is instead based on a specific stressor alleged by the Veteran, conduct any necessary development to corroborate the Veteran's claimed in-service stressor.  All efforts must be documented in the claim file.

3.  After conducting any additional development required, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


